Hr. Chief Justice Shepard
delivered the opinion of the Court:
This is an appeal [by Herman Charles Woltereck] from the decision of the Commissioner of Patents rejecting an application for a patent having the following claims: .
“1. The process of producing ammonia, consisting in passing air and steam over peat, maintained at a temperature above 250° C. and below 525° C., by the process of slow oxidation taking place as shown and described.
“2. The process of producing ammonia, consisting in pass-, ing a mixture of water vapor and air over peat, maintained at a temperature preferably between 350° C. and 450° C., by slow oxidation thereof as shown and described.”
Rejection for want of novelty was founded on references to the British patents of Talbot, Rickman, and Hond respectively.
These are fully discussed in the decisions both of the Examiners-in-Chief and of the Commissioner, and we see no occasion to add to the discussion. We agree entirely with their conclusion that, in the light of the disclosures of the patents referred to, the variation of the temperature claimed by applicant does not amount to invention. The conditions presented are analogous to those shown in the case of Re Musgrave, 10 App. D. C. 164, in which the application was denied. The decision rejecting the application will be affirmed. It is so ordered, and that the clerk of this court shall certify this decision to the Commissioner of Patents. Affirmed.